Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
2.    	This office action for US Patent application 16/905,455 is responsive to the after-final amendment filed on 12/13/2021 under AFCP2.0 in response to the Final Rejection of 09/13/2021. Independent Claims 1, 10, and 19 have been amended. Currently, Claims 1-20 are pending and are presented for examination. As noted on pg. 2 of the last office action (09/13/2021), the terminal disclaimer filed on 06/15/2021 was reviewed and accepted, and has been recorded. 

Response to Arguments
3.    	Applicant’s remarks filed on 12/13/2021 with respect to the amendments and arguments have been fully considered and are persuasive. There are no issue(s) remaining.

Allowable Subject Matter
4. 	Claims 1-20 are allowed.

REASONS FOR ALLOWANCE
5.	The following is an Examiner’s statement of reasons for allowance:


The closest prior art found was Amon (US 2010/0254458 A1) and Wang (US 2013/0294499 A1), hereinafter referred to as Amon and Wang, respectively, as noted in the last office action dated 09/13/2021.  However, the recently filed amendments now require that “the single second parameter set is a Decoder Parameter Set (DPS)” which pertains to all video sequences of the video stream as recited in amended claims 1, 10, and 19.  This overcomes the art of record, notably Wang, which previously relied on the Video Parameter Set (VPS) as teaching the second parameter set of the claims given its broadest reasonable interpretation (BRI). See pg. 3 of the last office action (09/13/2021) for reference.  Although Wang discusses parameter set coding where the VPS can be activated (¶0022 and 0171), Wang is silent with respect to a DPS, which pertains to all video sequences of the video stream and moreover is decoded and activated before any coded picture of at least two coded video sequences is decoded.  ¶0121 of Wang, with reference to Fig 5, recites decoder parameter set IDs, however this does not reasonably teach “the method comprising: decoding and activating, by a decoder, a single second parameter set pertaining to all video sequences of the video stream before any coded picture of the at least two coded video sequences is decoded, wherein the single second parameter set is a Decoder Parameter Set (DPS).”  As to Amon, Amon teaches at least two coded input video streams that can be transformed into a single coded output video stream (Figs. 1-2), however, there is no teaching or suggestion of using a DPS as recited above.
As such, the combined teachings of the above prior art do not reasonably disclose the collective features of claims 1, 10, and 19 since they do not address using the DPS as claimed. Specifically the art of record do not teach “…A method for decoding a video stream including at least two coded video sequences that each use a respective first parameter set that differs in at least one value from each other, and each of the at least two coded video sequences including at least two coded pictures, and the at least two coded video sequences have different presentation times, the method comprising: decoding and activating, by a decoder, a single second parameter set pertaining to all video sequences of the video stream before any coded picture of the at least two coded video sequences is decoded, wherein the single second parameter set is a Decoder Parameter Set (DPS).” as recited for example in independent claim 1.  Moreover, further searches have not resulted in finding any other relevant art that explicitly discloses these features and precedes the effective filing date of the instant application (i.e., 09/13/2018). The closest reference that discusses a DPS was found in the work of Tytfat et al. US 2018/0027232 A1 (PTO 892). ¶0034 addresses a decoder parameter set in the context of a video coding system (abstract), however there is no indication that the decoder parameter set pertains to all video sequences of the video stream and can be decoded and activated before any coded picture of the at least two coded video sequences is decoded as recited in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Accordingly, for the reasons presented above, Claims 1-20 are allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486